The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim 12 has been canceled by the applicant.  Claims 1-11 and 13-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Ciccone et al., US 2021/0170860 A1 teaches methods and systems for controlling an airflow to an engine via a primary air induction pathway or a secondary air induction pathway, where the secondary air induction pathway routes the airflow to the engine via a deployable snorkel system. Thus, in one example, a method comprises routing the airflow to the engine solely via the primary air induction pathway by commanding open a first air inlet valve and commanding closed a second air inlet valve, and responsive to a request to switch the routing, commanding closed the first air inlet valve and commanding open the second air inlet valve. In this way, the snorkel system may selectively be used in response to requests from a vehicle operator.
Regarding independent claim 1, Ciccone taken either independently or in combination with the prior art of record fails to teach or render obvious a watertight door disposed within the air induction system and configured to move via an actuator, based on one or more signals from the sensor, between an open position that allows air to pass through the air box dry side, and a closed position that facilitates preventing any ambient air or liquid from passing into the air box dry side and to the engine in conjunction with the other claim limitations.
Regarding independent claim 18, Ciccone taken either independently or in combination with the prior art of record fails to teach or render obvious displaying, when the liquid level as reached the predetermined level, a message on a vehicle display indicating that the internal combustion engine may be and/or will be shut down due to a risk of liquid intrusion; and performing at least one of: directing, when the watertight door is moved to the closed position, a tire inflation system to provide air to the internal combustion engine; and activating an electric motor to drive the vehicle when the watertight door is moved to the closed position and/or the internal combustion engine is shut down in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668